Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteford in 7267875 in view of Peng in US20030173541 and further in view of Liu in their publication entitled Thiol-Ene Click Reaction as a Facile and General Approach for Surface Functionalization of Colloidal Nanocrystals”.

Whiteford teaches the creation of inorganic particles having coating formed from a ligand containing a moiety including a silsesquioxane structure (See Table 1).  The inorganic particles of Whiteford are chosen from various semiconducting nanocrystals including Group II-VI, Group III-V and Group IV semiconductors (See Column 28, Lines 31-55). The nanocrystals are made through a conventional means (See Column 29, Lines 50-67) and the ligands on the surface are exchanged for the rigid ligands comprising a silsesquioxane structure (See Column 30, Lines 14-37).  The silsesquioxane structure may include a ‘second moiety’ including a silsesquioxane connected to a ‘second ligand’ having a polar nature (alkyl thiol). The claimed elements are shown in the below Figure, wherein the silsesquioxane is marked as feature B, 
    PNG
    media_image1.png
    477
    534
    media_image1.png
    Greyscale
 

Whiteford does not teach the presence of a first non-polar ligand combined to a surface of the particle and connected to the second ligand and is silent regarding of the luminous or emitting nature of the material.

However, Whiteford does note that the ligands exchanged are generally associated with the growth ligands of the quantum dots and may be in the form of unsaturated lipid-like structures attached to the nanocrystal surface (See Column 30, Lines 15-40).  Whiteford explicitly notes Peng’s teachings in terms of the creation of these nanoparticles (See 

Whiteford in view of Peng are silent regarding connecting the claimed “first ligand” (oleic acid) with the second ligand (alkyl thiol).



Thus Whiteford in view of Peng and Liu obviate the creation of a luminous body (semiconductor nanocrystal) comprising a first moiety including a plurality of first ligands (oleic acid ligands) combined to a surface of an inorganic emitting particle (quantum dot) and a second moiety including silsesquioxanes connected to a second ligand (ligand of Whiteford including silsesquioxane bonded to alkyl thiol).  The first and second ligands are connected to one another through a thiol-ene click reaction.  The 

Regarding Claim 2:  Whiteford teaches that the semiconductor nanocrystals may have a singular structure in terms of CdSe, CdTe, Zns, and CdS, amongst others (See Colum 29, Lines 50-67).  Core/shell (heterologous structures) are also taught (See Paragraph bridging Columns 28 and 29).  

Regarding Claim 3-4:  Whiteford teaches that the silsesquioxane may have a T-type unit and may have a cage or incomplete cage structure (See Table 1).  

Regarding Claim 5:  The first ligand, oleic acid, represents a non-polar ligand and alkyl thiol represents a polar ligand (See discussion of claim 1).

Regarding Claim 6:  Oleic acid is the first ligand and contains a C18 alkylene group (See Peng paragraph 39).

Regarding Claim 7:  Whiteford teaches that the second ligand may be a C3 thiol (alkyl sulfide) (See Compound 13, Table 1). 

Claim 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteford in view of Peng and Liu as applied to claim 1 above, and further in view of Li in US20120287381.
Regarding Claim 8: Whiteford in view of Peng and Liu obviate the creation of a luminous body (semiconductor nanocrystal) comprising a first moiety including a plurality of first ligands (oleic acid ligands) combined to a surface of an inorganic emitting particle (quantum dot) and a second moiety including silsesquioxanes connected to a second ligand (ligand of Whiteford including silsesquioxane bonded to alkyl thiol).  The first and second ligands are connected to one another through a thiol-ene click reaction.  The first ligand, oleic acid, represents a non-polar ligand and alkyl thiol represents a polar ligand (See 103 Rejection above).  Thus Whiteford in view of Peng and Liu teach the luminous body as set forth in the claim.  

Whiteford teaches the use of the semiconductor nanocrystals in light emitting applications, such as LEDs, back light lighting for LCDs and generally as phosphors, but is silent as to the architecture of these devices  (See Column 34, Lines 51-67).

However, Li teaches the creation of an LCD device including a backlighting panel.  The device includes a lower substrate in terms of a reflective film (956), a UV excitation source (906), and a color conversion element (928).  The device includes other an upper glass plate as an upper substrate (916) (See Figure 9).   The UV excitation source may be a light emitting diode (See Paragraph 78) and is located between at least two substrates.  The color conversion element (928) contains green and red quantum dots corresponding to red pixel areas and green pixel areas and are operative to emit said light in response to excitation (See Paragraph 39-41).  The quantum dots may be chosen from the group comprising materials such as CdSe, CdS, InP, etc (See 

Regarding Claim 9:  The light converting layer is disposed between the upper substrate and the light emitting diode (See Figure 9).

Regarding Claim 10-11:  The light converting material contains red and green pixel regions as is shown in Figure 9.  The substrates as set forth would have planar regions associated with these pixels as the red and green pixels have dimensions above or below regions of said substrates.  The red and green pixels are disposed as a layer comprising pixels representing red light converting layers and green light converting layers.  The layers contain quantum dots capable of emitting light of these colors when excited by the light emitting diode source.   It would have been obvious to use the luminous body of Whiteman in such a capacity as they are also quantum dots.

Regarding Claim 12:  The quantum dots of Li may be incorporated into a matrix resin such as an acrylic resin and be disposed as a film in the light converting layer (See Paragraph 75, Figure 9 and the rejection of claim 8 above).  It would have been obvious to use the luminous body (semiconductor nanocrystals in this manner.

Regarding Claim 13:  The device of Li is a liquid crystal display device.  The liquid crystal matrix panel is labeled LC (item 914).  The LC is placed above the backlight unit (item 904) and the color conversion film comprising the luminous bodies of Whiteman is disposed between the backlight and the liquid crystal panel.  The quantum dots may be disposed in a film (See Paragraph 75, Figure 9 and the rejection of claim 8 above).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteford in view of Peng and Liu as applied to claim 1 above and further in view of Park in US20090213296.

Regarding Claim 14:  Whiteford in view of Peng and Liu obviate the creation of a luminous body (semiconductor nanocrystal) comprising a first moiety including a plurality of first ligands (oleic acid ligands) combined to a surface of an inorganic emitting particle (quantum dot) and a second moiety including silsesquioxanes connected to a second ligand (ligand of Whiteford including silsesquioxane bonded to alkyl thiol).  The first and second ligands are connected to one another through a thiol-ene click reaction.  The first ligand, oleic acid, represents a non-polar ligand and alkyl 

Whiteford teaches the use of the semiconductor nanocrystals in light emitting applications, such as LEDs, back light lighting for LCDs and generally as phosphors, but is silent as to the architecture of these devices  (See Column 34, Lines 51-67).

However, Park teaches the construction of LED packages incorporating quantum dots and liquid crystal displays using these packages.  Park teaches that the LED is created according to Figure 2, wherein an LED chip (C) is disposed on the bottom of the device and is encapsulated by resin containing quantum dots (luminous bodies; Item P).  See Paragraphs 24-29.  It would have been obvious to use the semiconductor nanocrystals of Whiteford in such a device as it represents an application for those quantum dots and the use in such a device is explicitly taught by Whiteford.  Those of ordinary skill in the art would be motivated to apply the quantum dots of Whiteford in a variety of applicants in which they are useful.  Conversely, it would have been obvious to use the quantum dots of Whiteford to replace the conventional quantum dots taught as they are better isolated and do not experience charge diffusion or transmission between adjacent dots (See Column 4, Lines 43-55).  The semiconductor nanocrystals would have better light transmission properties based on these minimized energy losses, which would motivate those of ordinary skill in the art to use them in the device of Li.  



Regarding Claim 15:  Whiteford in view of Peng and Liu obviate the creation of a luminous body (semiconductor nanocrystal) comprising a first moiety including a plurality of first ligands (oleic acid ligands) combined to a surface of an inorganic emitting particle (quantum dot) and a second moiety including silsesquioxanes connected to a second ligand (ligand of Whiteford including silsesquioxane bonded to alkyl thiol).  The first and second ligands are connected to one another through a thiol-ene click reaction.  The first ligand, oleic acid, represents a non-polar ligand and alkyl thiol represents a polar ligand (See 103 Rejection above).  Thus Whiteford in view of Peng and Liu teach the luminous body as set forth in the claim.  

Whiteford teaches the use of the semiconductor nanocrystals in light emitting applications, such as LEDs, back light lighting for LCDs and generally as phosphors, but is silent as to the architecture of these devices  (See Column 34, Lines 51-67).

However, Park teaches the construction of a liquid crystal display device comprising a backlight unit.  The backlight unit and liquid display panel are shown in Figure 12, wherein the LCD panel is item 30 and the backlight unit is item 100.  The LCD panel is over said backlight unit.  Park teaches that the backlight unit is made up of LED’s.  The LED is created according to Figure 2, wherein an LED chip (C) is disposed on the bottom of the device and is encapsulated by resin containing quantum dots (luminous bodies; Item P).  See Paragraphs 24-29.  It would have been obvious to use the semiconductor nanocrystals of Whiteford in such a device as it represents an .  

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteford in view of Peng and Liu as applied to claim 1 above, and further in view of Boe in US20160218141.

Whiteford in view of Peng and Liu obviate the creation of a luminous body (semiconductor nanocrystal) comprising a first moiety including a plurality of first ligands (oleic acid ligands) combined to a surface of an inorganic emitting particle (quantum dot) and a second moiety including silsesquioxanes connected to a second ligand (ligand of Whiteford including silsesquioxane bonded to alkyl thiol).  The first and second ligands are connected to one another through a thiol-ene click reaction.  The first ligand, oleic acid, represents a non-polar ligand and alkyl thiol represents a polar ligand (See 103 Rejection above).  Thus Whiteford in view of Peng and Liu teach the luminous body as set forth in the claim.  


However, Boe teaches the creation of an inorganic light emitting device comprising an inorganic light emitting diode.

Boe teaches that the device contains a diode comprising a first electrode (20), a second electrode facing the first electrode (3), and a light emitting layer disposed between the first and second electrode (40).  The light emitting diode is disposed on a substrate (10) with a driving element (transistor; 60) disposed between the substrate and the light emitting diode to create said device (See Figure 5-6 and Paragraph 30).  Boe teaches that the light emitting layer portion contains ZnS quantum dots as a luminous body (See Paragraph 38-39).  It would have been obvious to use the semiconductor nanocrystals of Whiteford in such a device as it represents an application for those quantum dots and the use in such a device is explicitly taught by Whiteford, who also teaches the creation of isolated ZnS quantum dots (See Paragraph 28, Lines 31-55).  Those of ordinary skill in the art would be motivated to apply the quantum dots of Whiteford in a variety of applicants in which they are useful.  Conversely, it would have been obvious to use the quantum dots of Whiteford to replace the conventional quantum dots taught as they are better isolated and do not experience charge diffusion or transmission between adjacent dots (See Column 4, Lines 43-55).  The semiconductor nanocrystals would have better 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734